231 Ga. 164 (1973)
200 S.E.2d 759
LORD
v.
LORD.
28126.
Supreme Court of Georgia.
Submitted July 27, 1973.
Decided September 5, 1973.
Rehearing Denied October 4, 1973.
Glyndon C. Pruitt, for appellant.
Joseph E. Cheeley, for appellee.
UNDERCOFLER, Justice.
Dick Lord was held in contempt of court for failure to pay alimony and child support. The appeal is from this judgment. Held:
1. The appellant was ordered by the divorce decree to pay as alimony and child support the sum of $40 per week. He contends that since his child is now of the age of majority he should only be required to pay $20 per week as alimony. There is no merit in this contention. In Adams v. Adams, 225 Ga. 375 (169 SE2d 160) this court said: "Such a decree `cannot be prorated among the wife and children so as to separate the amount awarded to the wife and to the children,' and it does not authorize the pro rata reduction in the amount to be paid to the wife when one of the children marries, becomes self-supporting, or reaches the age of majority. Blalock v. Blalock, 214 Ga. 586 (4) (105 SE2d 721)."
2. The court properly found the appellant in contempt for wilfully failing to make payments on the alimony award.
Judgment affirmed. All the Justices concur.